Judgment affirmed without costs. Memorandum: Supreme Court, after a lengthy trial, determined that it would be in the best interests of the parties’ son to award custody to plaintiff. Where, as here, there has been a trial, the determination of the trial court, which was in a position to evaluate the testimony, character and sincerity of the witnesses, must be accorded great weight (see, Matter of Louise E. S. v W. Stephen S., 64 NY2d 946; Matter of Forjone v Platner, 191 AD2d 1033; Gugino-Toufexis v Toufexis, 132 AD2d 995). The record shows that the trial court carefully weighed and considered the factors relevant to a determination of the child’s best interests (see, Eschbach v Eschbach, 56 NY2d 167, 172; Friederwitzer v Friederwitzer, 55 NY2d 89) and its determination is amply supported by the record. Therefore, under the circumstances of this case, we conclude that the *1131trial court properly awarded custody to plaintiff. We have reviewed defendant’s remaining contentions and find them to be lacking in merit.
All concur except Balio, J., who dissents in part and votes to modify in accordance with the following Memorandum.